UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-4079


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

DAMON PENN,

                 Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cr-00554-CCB-1)


Submitted:    March 24, 2011                 Decided:   August 18, 2011


Before WILKINSON, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ebise Bayisa, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greenbelt,
Maryland, for Appellant.     Paul Michael Cunningham, Assistant
United States Attorney, Rachel Miller Yasser, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Damon      Penn     appeals        the       180-month        sentence    imposed

following     his     guilty      plea 1    to       possession       of     a    firearm     by    a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2006).

On appeal, Penn argues that the district court erred by denying

his motion to suppress a firearm that officers seized from his

car   after    he     was   pulled         over      for    a   broken       tail     light    and

arrested    for     driving       with      a    suspended       license.            Finding       no

reversible error, we affirm.

              We review the factual findings underlying a district

court’s ruling on a motion to suppress for clear error and the

court’s legal conclusions de novo.                         United States v. Kelly, 592
F.3d 586, 589 (4th Cir.), cert. denied, 130 S. Ct. 3374 (2010).

When evaluating the denial of a suppression motion, we construe

the evidence in the light most favorable to the government, the

prevailing party below.             Id.

              In    enforcing      the      Fourth         Amendment’s           “guarantees       of

sanctity    of     the     home    and     inviolability          of        the    person,”    the

exclusionary        rule     operates           to     require        the     suppression          of

evidence that is the fruit of unlawful police conduct.                                        Wong

Sun v.    United      States,      371 U.S. 471,     484    (1963).         However,


      1
       Penn reserved his right to appeal the district court’s
denial of his motion to suppress.



                                                 2
evidence obtained during a search conducted unlawfully but “in

reasonable reliance on binding precedent is not subject to the

exclusionary rule."         Davis v. United States, 131 S. Ct. 2419,

2429 (2011).

            In New York v. Belton, 453 U.S. 454, 459-60 (1981),

the United States Supreme Court held that a police officer does

not violate the Fourth Amendment when he searches the passenger

compartment of an automobile subsequent to a lawful custodial

arrest.    In 2009, however, the Supreme Court in Arizona v. Gant,

129 S. Ct. 1710 (2009), clarified Belton by holding that police

may conduct an automobile search incident to a lawful arrest

only when the arrestee is unsecured and within reaching distance

of   the   passenger      compartment      or   when    it   is   “reasonable     to

believe evidence relevant to the crime of arrest might be found

in the vehicle.” 129 S. Ct. at 1719.

            Here,    the    gun   was     seized    pursuant      to    an   unlawful

warrantless      search    of   Penn's    car   under   Gant;     the    search   was

conducted after Penn was already detained and outside reaching

distance of the passenger compartment, and it was not reasonable

to believe the evidence of his license suspension would be found

in the car.       Nonetheless, we hold that the district court did

not err in admitting the evidence.                 Police searched Penn's car

on July 1, 2008, over ten months before Gant was decided and

pursuant    to    this     court's       interpretation      of    Belton,     which

                                          3
authorized an automobile search incident to a recent occupant’s

arrest.    See United States v. Milton, 52 F.3d 78, 80 (4th Cir.

1995).     Thus, we hold that the exclusionary rule did not apply

to the evidence seized during the arrest.

            Accordingly, we affirm the district court’s judgment. 2

Because    Penn    is   represented   by   counsel    who   has    filed   an

extensive brief on the merits, we deny his motion to file a pro

se supplemental brief.        See Fed. R. App. P. 28(a), (c).              We

dispense    with    oral   argument   because   the    facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




     2
       In affirming the denial of a motion to suppress, "we are
not limited to evaluation of the grounds offered by the district
court to support its decision, but may affirm on any grounds
apparent from the record."    United States v. Smith, 395 F.3d
516, 519 (4th Cir. 2005).



                                      4